TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2015



                                      NO. 03-14-00490-CV


                                  Melanie C. Jeanes, Appellant

                                                 v.

Sigma Phi Epsilon Fraternity, Inc. (National); The University of Texas Sig Ep Foundation;
  Shale Gulbas; and the Sigma Phi Epsilon Fraternity (Texas Alpha Chapter), Appellees




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the summary judgment orders signed by the trial court on March 6, 2014.

Having reviewed the record, the Court holds that Melanie C. Jeanes has not prosecuted her

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Melanie C. Jeanes shall pay all costs relating to

this appeal, both in this Court and the court below.